DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 15/702180 filed on March 29, 2021.



				Status of Claims

Claims 1-2, 4-16, 19-25 are pending.


Allowable Subject Matter

As to claim 24, it is allowed.
As to claim 25, it is allowed.




				Response to Amendment

The Applicant’s arguments have been considered but are not persuasive. 

On Pg. 4 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “However, even assuming arguendo that the alleged teachings of Colledge discuss extracting features from content, Colledge is silent regarding at least storing the extracted features as an array of scores associating the content with one or more topics or subject matter of the content, as recited by Claim 1. Instead, Colledge discusses at Paragraph [0064] how additional keyword senses or references for existing keyword senses may be updated at a database 30 or may be referenced to additional documents. This stands in contrast to the features of Claim 1 relating to storing the extracted features as an array of scores associating the content with one or more topics 


Examiner replies that Colledge teaches this concept.  In addition to the cited prior art, Par. 0004 Colledge discloses the word senses are associated with words in the text.  Par. 0118 Colledge discloses using a machine learning technique to determine the probability distributions and confidence scores that are associated with each word sense. The probability distributions and confidence score are seen as the array of scores.  The machine learning algorithm is seen as the natural language processor.  The words are seen as the content.   Par. 0166 Colledge discloses the topic of the content is used to determine the senses. 

On Pgs. 05-07, in regards to 35 U.S.C. 103, relating to claims 11, 4, 6, 9, 10, 20 and 21 Applicant makes the same argument as relating to claim 1.

Examiner replies that the same reason mentioned above relating to claim 1, applies to claims 1, 4, 6, 9, 10, 20 and 21.



Claim Rejections - 35 U.S.C. §103

2.	The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

3.	Claims 1-2, 5, 7- 8, 22-23 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Azari, et al., US 9,361,377, in view of Colledge, et al., US 2005/0080613.

	As to claim 1, Azari teaches a method of classifying textual content as objectionable,
multiple classifiers, including word-based classifiers, phrase-based classifiers, other types of classifiers, or any combination thereof, may be used to create an automated classification system to classify documents ... as suitable for publication, Azari 4:55-67 [or objectionable for publication]
the method comprising:
analyzing a body of content to determine a level of similarity between raw text in the content and a corpus of predetermined content;
When digital items are submitted to an online publisher for publication, the online publisher may classify the digital items in various different classes or categories of acceptability based on the content of each digital item, Azari 2:1-5
For each category, the training documents that have been assigned to that category may be analyzed to determine various characteristics, such as a term frequency (TF) and an inverse document frequency (IDF) of each word, Azari 2:53-56 [extracted text features]
Based on the score of each word in each training document associated with a particular category, a predetermined number of words may be selected to represent the particular category, Azari 3:28-31
the classifier for a particular category may create a word vector that represents the new document. The classifier may determine whether the word vector for the new document maps to one of the areas described by the matrix of word vectors that describe the category space. In this way, the classifier for a particular category may determine whether the new document is to be assigned to the particular category, Azari 3:47-54 [“vectors” are a term of art to describe the parsing and orderly 
and upon determining that the level of similarity is greater than a predefined threshold:
confidence level provided by the third classifier module 120 satisfies a first predetermined threshold ... categorization module 110 may automatically categorize the digital item, Azari 6:64-7:1
If the first classifier module 116 determines that the digital item 128 excludes BIPR, then the digital item 128 may be sent for classification to two or more of the modules 118, 120, or 122 that are operating in parallel, Azari 12:35-50 [containing BIPR is a predefined threshold; see Azari Fig. 3 & Azari Fig. 4, multiple classification stages; see also Azari Fig. 7]

wherein analyzing the body of the content to determine the level of similarity between text in the content and the corpus of predetermined content comprises classifying the content using at least one classifier trained using the predetermined content,
the classifier for a particular category may create a word vector that represents the new document. The classifier may determine whether the word vector for the new document maps to one of the areas described by the matrix of word vectors that describe the category space. In this way, the classifier for a particular category may determine whether the new document is to be assigned to the particular category, Azari 3:47-54 [“vectors” are a term of art to describe the parsing and orderly arrangement of “raw text” (words) into data storage structures that are compatible with computer similarity comparison processes]

and upon determining that the second level of similarity is greater than a second predefined threshold, classifying the content as objectionable.
classify a digital item in one category of acceptability, e.g., as offensive, if the digital item includes content that is obscene or illegal ... if the confidence level provided by the third classifier module 120 does not satisfy either the first predetermined threshold (e.g., ninety-five percent or greater) or the second predetermined threshold (five percent or less), Azari 2:5-7; 6:53-7:23 [teaching multiple classifier stages and thresholds to determine publication suitability or necessity for additional manual review before final determination of classification as 

However, Azari may not teach explicitly the following limitations as disclosed by Colledge:

using natural language processing to extract a plurality of features from the content, the extracted features comprising at least one of a topic or subject matter of the content rather than the raw text of the content itself, and storing the extracted features as an array of scores associating the content with one or more topics or subject matter of the content;
Colledge ¶83 teaches extracting topics from input text
Colledge ¶20 teaches a distribution of scores associating content with extracted features/meaning (please see also Colledge ¶77)
[Please see also Colledge ¶¶50-54 (and Fig. 1, showing a “Bank” as “raw text” and “Financial Institution” as a “Topic.”) ]
analyzing the extracted features to determine a second level of similarity between the content and the corpus of predetermined content, wherein the extracted features are analyzed using a detailed classifier trained using features extracted from the corpus of predetermined content;
Colledge ¶50 teaches document classification based on extracted meaning as opposed to raw text
Colledge ¶19 teaches a first stage classification (coarse / base and second stage classification (fine / detailed)
wherein the classifying the content comprises comparing the extracted features to the corpus of predetermined content;
Colledge ¶50 teaches document classification based on extracted meaning “as opposed to raw text”

It would have been obvious to a person having ordinary skill in the art, having the teachings of Colledge and Azari before the effective filing date of the claimed invention, to combine their processing methods because the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art. Both references are multi-stage classifiers classifying documents by topics and subtopics via extracting (parsing and transforming) document text, and comparing the transforms with a corpus. Further, they are computer processors 
One would have been motivated to combine Colledge with Azari’s document classifier to build an improved document classification system because a “word sense disambiguator is used in applications which require or which can be improved by making use of the meaning of the words in the text. Such applications include … document classification” (Colledge ¶4).

	As to claim 2, the combination of Azari and Colledge teaches the method of claim 1, wherein the body of the content is analyzed using a base classifier trained using the corpus of predetermined content.
classifier may be trained using training documents and tuned (e.g., the algorithms of the classifier may be modified) to satisfy a desired accuracy, Azari 10:9-11 [whether “base” accuracy or “detailed” accuracy]
classifier that determines whether a digital item includes pornography may include word vectors of words derived from documents that were pre-classified as pornography, Azari 10:25-28 [predetermined content is pre-classified]

	As to claim 5, the combination of Azari and Colledge teaches the method of claim 1, wherein the corpus of predetermined content contains a plurality of examples of objectionable content.
A phrase-based classifier to identify inappropriate (e.g., BIPR) content may be trained using phrases (e.g., excerpts) selected from documents that are suitable for publication and phrases selected from documents that are unsuitable for publication, Azari 4:7-11

	As to claim 7, the combination of Azari and Colledge teaches the method of claim 1, further comprising upon classifying the content as objectionable, flagging the content for review by a human operator.
A human reviewer may review the classification if the level of certainty satisfies a predetermined threshold, Azari 5:6-8

	As to claim 8, the combination of Azari and Colledge teaches the method of claim 1, wherein the content is objectionable if it contains obscenity.
obscene, Azari 2:7

	As to claim 22, it is rejected on the same grounds as claim 1, but in addition, Azari teaches
a system comprising: a data store encoded on a memory device, the data store comprising a base classifier and a detailed classifier, wherein the base classifier is trained using a corpus of predetermined content including examples of objectionable content and examples of non-objectionable content, and wherein the detailed classifier is trained using the corpus of predetermined content also including features extracted from the examples of objectionable content and the examples of non-objectionable content;
[these limitations are mirrored in claims 1, 2, 3, and 5 and are disclosed by Azari as noted in the above rejections of these claims]
and a computing device in data communication with the data store, the computing device programmed.
[system configuration in Azari 5:26-6:42]

	As to claim 23, the combination of Azari and Colledge teaches the system of claim 22, wherein the computing device is further programmed to upon classifying the content as objectionable, flag the content for review by a human operator.
A human reviewer may review the classification if the level of certainty satisfies a predetermined threshold, Azari 5:6-8

4.	Claims 11-16, 19 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Spears, US 2011/0191105, in view of Colledge, et al., US 2005/0080613.

	As to claim 11, Spears teaches a method of screening content for objectionable content,
[See generally, Spears ¶¶27-41]
the method comprising:
Receiving content at a computing device;
The offensive word identifier 502 receives a string of one or more words 504 for analysis, Spears ¶36
determining a jurisdiction that is relevant to the content; analyzing a body of the content to determine a level of similarity between raw text in the content and a corpus of predetermined content, the predetermined content being objectionable in the jurisdiction;
The offensive word identifier 104 may also be used to accommodate regional offensiveness standards. For example, some countries with low thresholds for offensive language may prevent citizens from accessing sites on which a crawler finds offensive language … content management system 104 contains software operations or routines for identifying offender words in a string of words … Candidate words may be identified from a string of one or more words for analysis 504 in a variety of ways, Spears ¶¶27-29,36 [countries/regions represent jurisdictions; “raw text” is interpreted to mean “words”]
and upon determining the level of similarity is greater than a predefined threshold transmitting a message indicating that the content is objectionable in the jurisdiction,
the national offensiveness threshold may be a default user offensiveness threshold ... offensiveness threshold is representative of a person's sensitivity to sensitive language ... One example would be the use of a particular four letter word, beginning with the letter `f`, in mainstream American culture, Spears ¶¶27,40-41
submitting user may be notified of the rejection or modification of his posting, Spears ¶61
warning may be presented including a link for the user to view the post that includes offensive language, Spears ¶23
wherein analyzing the body of the content to determine the level of similarity between text in the content and the corpus of predetermined content comprises classifying the content using at least one classifier trained using the predetermined content, and wherein the classifying the content comprises extracting features from the content.
FIG. 2 is a block diagram depicting an offensive word identifier 202 for identifying offensive words in a string of words. A string of one or more words 204 for analysis is provided as input to the offensive word identifier 202. The offensive word identifier 202 is also responsive to an offensive word list 206 containing a list of words against which the string of one or more words 204 is to be compared, Spears ¶30 [Spears Fig. 2 Offensive Word List 204 is a “corpus of predetermined content,” 204 “string of one or more words for analysis” are “extracted features”]
FIG. 5 is a block diagram depicting selected details of an example offensive word identifier ... analysis 504 in a variety of ways ... candidate word 510 as being more offensive than the offensiveness threshold, then the candidate word 510 is flagged as being an offender word 524, Spears ¶¶36-40
FIG. 10 is an example user interface where a user can select categories of words that the user considers offensive for generating an offensive word list and selecting an offensiveness threshold value, Spears ¶17 [“topic or subject” corresponds to categories of words; see also Spears ¶¶56-57]
Based on the string of words 204 for analysis and the offensive word list 206, the offensive word identifier 202 flags any offender words 208 in the string of one or more words 204 for analysis that are considered likely to be offensive, Spears ¶¶30-31 [see Spears Fig. 2; offensive word identifier is a classifier trained on predetermined content in offensive word list 206]
Based on the string of words 204 for analysis and the offensive word list 206, the offensive word identifier 202 flags any offender words 208 in the string of one or more words 204 for analysis that are considered likely to be offensive, Spears ¶¶30-31 [offender words are extracted at Spears Fig. 2 label 208]

However, Spears may not teach explicitly the following limitations as disclosed by Colledge:
the extracted features comprising at least one of a topic or subject to which the content is related rather than the content itself, and storing the extracted features as an array of scores associating the content with one or more topics or subjects of the content, the extracted features being compared to the corpus of predetermined content.
Colledge ¶83 teaches extracting topics from input text
Colledge ¶20 teaches a distribution of scores associating content with extracted features/meaning (please see also Colledge ¶77)
Colledge ¶50 teaches document classification based on extracted meaning as opposed to raw text
[Please see also Colledge ¶¶50-54 (and Fig. 1, showing a “Bank” as “raw text” and “Financial Institution” as a “Topic.”) ]

It would have been obvious to a person having ordinary skill in the art, having the teachings of Colledge and Spears before the effective filing date of the claimed invention, to combine their processing methods because the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art. Both references classify documents by topics and subtopics via extracting (parsing and transforming) document text, and comparing the transforms with a corpus. Further, they are computer processors with elements that can be combined according to known computing methods to yield predictable results with no changes in their respective functions.
word sense disambiguator is used in applications which require or which can be improved by making use of the meaning of the words in the text. Such applications include … document classification” (Colledge ¶4).

	As to claim 12, the combination of Spears and Colledge teaches the method of claim 11, wherein determining a jurisdiction that is relevant to the content comprises determining two or more jurisdictions.
offensive word identifier 104 may also be used to accommodate regional offensiveness standards. For example, some countries with low thresholds for offensive language may prevent citizens from accessing sites on which a crawler finds offensive language, Spears ¶27 [unlimited “countries”/regions represent jurisdictions]

	As to claim 13, the combination of Spears and Colledge teaches the method of claim 12, wherein the predetermined content is objectionable in at least two of the determined two or more jurisdictions.
offensive word identifier 104 may also be used to accommodate regional offensiveness standards. For example, some countries with low thresholds for offensive language may prevent citizens from accessing sites on which a crawler finds offensive language, Spears ¶27 [unlimited “countries”/regions represent jurisdictions]

	As to claim 14, the combination of Spears and Colledge teaches the method of claim 11, wherein determining the jurisdiction that is relevant to the content comprises receiving a jurisdiction list comprising one or more jurisdictions.
default offensiveness threshold may be set based on cultural norms of a location of the user. ... FIG. 11 is a block diagram depicting an offensive word identifier 1102 that utilizes a user location threshold maximum 1104 in setting a threshold for flagging offender words ... enable customized offensiveness thresholds and offensive word lists 1108 based on a user's location, Spears ¶¶7,58-60 [accessing a location list; jurisdiction list is a location list]

	As to claim 15, the combination of Spears and Colledge teaches the method of claim 11, wherein determining the jurisdiction that is relevant to the content comprises selecting all active jurisdictions.
FIG. 11 is a block diagram depicting an offensive word identifier 1102 that utilizes a user location threshold maximum 1104 in setting a threshold for flagging offender words ... enable customized offensiveness thresholds and offensive word lists 1108 based on a user's location, Spears ¶¶58-60 [Fig. 11 process accessing a location list for all active jurisdictions/locations, where “active” is interpreted as currently valid]

	As to claim 16, the combination of Spears and Colledge teaches the method of claim 11, wherein determining at least one jurisdiction that is relevant to the content comprises identifying a geographic location associated with the content and identifying at least one jurisdiction associated with the geographic location.
The offensive word identifier 104 may also be used to accommodate regional offensiveness standards. For example, some countries with low thresholds for offensive language may prevent citizens from accessing sites on which a crawler finds offensive language. A lower offensiveness threshold may be set for accessors, including crawlers, from those countries so as to not raise offensiveness objections that might result in site prohibition in that country, Spears ¶27 [countries are geographic jurisdictions; limitations are disclosed also at Spears claim 25: grouping of the content comprises a particular classification of subject matter, a genre, geography of origin, wherein geography comprises country or countries, state, city, principality or collections of regions or subregions thereof, a group of professional or government, where country or countries, state, city, principality represent jurisdictions associated with geographic areas]

	As to claim 19, the combination of Spears and Colledge teaches the method of claim 11, further comprising the step of dividing the content into a plurality of content blocks.
groups of different lengths of the remaining characters may be provided to the offensive word identifier 502 as candidate words 510, Spears ¶36 [groups are blocks]

5.	Claim 4 is rejected under AIA  35 U.S.C. §103 as being unpatentable over Azari, et al., US 9,361,377, in view of Colledge, et al., US 2005/0080613, in further view of Spears, US 2011/0191105.

	As to claim 4, the combination of Azari and Colledge teaches the method of claim 2.
Azari further teaches wherein the base classifier and the detailed classifier
Based on the results of the multiple classifiers, the automated classification system may determine whether the submitted document may be classified as suitable for publication, Azari 4:64-67 [multiple classifiers such as base/detailed]
classifier may be trained using training documents and tuned (e.g., the algorithms of the classifier may be modified) to satisfy a desired accuracy, Azari 10:9-11 [whether “base” accuracy or “detailed” accuracy]
Spears teaches the following:
are retrieved from a database based upon determining a jurisdiction that is relevant to the content.
The offensive word identifier 104 may also be used to accommodate regional offensiveness standards. For example, some countries with low thresholds for offensive language may prevent citizens from accessing sites on which a crawler finds offensive language, Spears ¶27 [countries/regions represent jurisdictions; see also Spears ¶¶2-3, and please see Spears at claim 11: the plurality of offensive words and an offensiveness threshold are set based upon definitions defined by a government institution having jurisdictional authority]
Based on the string of words 204 for analysis and the offensive word list 206, the offensive word identifier 202 flags any offender words 208 in the string of one or more words 204 for analysis that are considered likely to be offensive, Spears ¶¶30-31 [see Spears Fig. 2; offensive word identifier is a classifier trained on predetermined content in offensive word list 206]

It would have been obvious to a person having ordinary skill in the art, having the teachings of Spears and Azari before the effective filing date of the claimed invention, to combine their processing methods because both references classify documents by topics and subtopics via extracting (parsing and transforming) document text, and comparing the transforms with a corpus. The references are so similar and so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results.
One would have been motivated to combine jurisdiction features from Spears with Azari to build a more complete system because countries have different standings on the types of materials that they, as legal bodies, permit their citizens to have access to and disseminate among their local populations (Spears ¶3).


et al., US 9,361,377, in view of Colledge, et al., US 2005/0080613, in further view of Gliozzo, US 2014/0229163.

As to claim 6, the combination of Azari and Colledge teaches the method of claim 1.

Gliozzo teaches wherein the using natural language processing to extract the plurality of features is performed using technology selected from a group of natural language processing technologies comprising: latent semantic analysis; and latent Dirichlet allocation.
improved LSA approach using the graph structure captures a similarity measure between concepts based on Latent Semantic Analysis, Gliozzo ¶20

It would have been obvious to a person having ordinary skill in the art, having the teachings of Gliozzo and Azari before the effective filing date of the claimed invention, to combine their processing methods because Gliozzo augments Azari’s method for analyzing document similarities, and the elements can be combined according to known methods to yield predictable results with no change in their respective functions.
One would have been motivated to combine document comparison features from Gliozzo with Azari to build a better system because in Gliozzo a vector of neighbors is created and assigned to each concept, thereby providing an improved similarity measure between documents, i.e., corpus and query against corpus (Gliozzo at Abstract).


7.	Claims 9-10 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Azari, et al., US 9,361,377, in view of Colledge, et al., US 2005/0080613, in further view of Grenier, et al., US 2012/0158632.

	As to claim 9, the combination of Azari and Colledge teaches the method of claim 1.
Grenier teaches wherein the content is objectionable if it contains hate speech.
Hate Speech, Grenier ¶39

As to claim 10, the combination of Azari and Colledge teaches the method of claim 1.
Grenier teaches wherein the content is objectionable if it contains political content.
political, Grenier ¶40

It would have been obvious to a person having ordinary skill in the art, having the teachings of Grenier and Azari before the effective filing date of the claimed invention, to combine their processing methods because references are both content classifiers aimed at identifying and filtering objectionable content. The references are so similar and related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results with no changes in their respective functions.
One would have been motivated to combine aggregate scoring features from Grenier with Azari to build a more complete system and benefit from improvements in identification, classification and/or control of content (Grenier ¶3).


8.	Claims 20-21 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Spears, US 2011/0191105, in view of Colledge, et al., US 2005/0080613, in further view of Redlich, US 2006/0288425.

	As to claim 20, the combination of Spears and Colledge teaches the method of claim 11. However, the combination may not explicitly teach every element of the following limitations as disclosed by Redlich: further comprising encrypting the content and storing the encrypted content.
all data (whether extracted data or remainder data) may be encrypted prior to storage in the distributed memory, Redlich ¶22

It would have been obvious to a person having ordinary skill in the art, having the teachings of Redlich and Spears before the effective filing date of the claimed invention, to combine their processing methods because Redlich provides security for Spears method of dealing with sensitive subject matter, and the elements can be combined according to known methods to yield predictable results with no change in their respective functions.
One would have been motivated to combine Redlich with Spears because the critical content of documents is the critical asset of the organization and must be highly secured, with maximum reliability, full transparency and instant accessibility (Redlich ¶36).

	As to claim 21, the combination of Spears and Colledge and Redlich teaches the method of claim 20. Redlich further teaches wherein the content is encrypted using an encryption technique selected from the group of encryption techniques comprising: ROT-13; PGP; DES; AES; SHA; IDEA; and Blowfish.
DES ... AES, Redlich ¶33


Prior Art Made of Record


9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruhmuller U.S. Patent No. 9,183,384 (herein as ‘Bruhmuller’). Bruhmuller discloses a method and apparatus for automatically training a data loss prevention (DLP) agent deployed on an endpoint device is described. In one embodiment, the method includes monitoring information content on a client computer system for violations of a policy. The method further includes determining, with the client computer system, whether a violation of the policy has occurred for the information content based on a classifier. The method may also include transmitting monitored data indicative of a policy decision and the information content to a remote system and receiving a response from the remote system including an updated classifier, wherein the updated classifier was automatically generated by the remote system utilizing fingerprint matching.






Conclusion


10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  July 13, 2021Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159